[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT                  FILED
                                                   U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                           No. 05-14524               NOVEMBER 3, 2005
                      Non-Argument Calendar           THOMAS K. KAHN
                                                           CLERK


              D. C. Docket No. 04-00494-CV-FTM-33SPC

MICHAEL F. FAGAN,

                                                 Plaintiffs-Appellant,

                                versus

CITY OF MARCO ISLAND,
A. WILLIAM MOSS,
individually,
ROGER REINKE,
individually,

                                                 Defendants-Appellees.




             Appeal from the United States District Court
                for the Middle District of Florida


                         (November 3, 2005)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

      In this case, the district court, dismissing appellant’s claims, held that

appellant’s allegations failed to state a claim under the First and Fourteenth

Amendments allegations for the infringement of appellant’s rights of free speech

and freedom of association. Appellant now appeals the court’s rulings. For the

reasons stated in the district court’s dispositive order of July 15, 2005, we agree

that appellant’s allegations fail to state a claim for the infringement of either

rights—free speech or freedom of association.

      AFFIRMED.




                                           2